EXHIBIT 10.19

PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN

(as amended and restated effective October 14, 2015)


FORM OF PERFORMANCE INCENTIVE
AWARD AGREEMENT

﻿

﻿

﻿

 

Participant Name

 

Award Date

[ date of grant]

Performance Period

[ two-year performance period]

Maximum Number of Restricted Shares

 

﻿

﻿

1.Grant of Award.  This Officer Performance Incentive Award Agreement (this
“Award Agreement”) sets forth the terms and conditions of the Performance Award
(the “Award”) granted to you by the Governance and Compensation Committee (the
“Committee”) of the Board of Directors of Paychex, Inc. (the “Company”) under
the Company’s 2002 Stock Incentive Plan, as amended and restated effective
October 14, 2015 (the “Plan”).  The Award is subject to all of the provisions of
your Award Notice and the Plan, which is hereby incorporated by reference and
made a part of this Award Agreement.  The capitalized terms used in this Award
Agreement are defined in the Plan.  In the event of any conflict among the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
be controlling and determinative.

2.Maximum Number of Restricted Shares and Components.  The Maximum Number of
Restricted Shares of the Award is set forth above and consists of two
components:  (a) the Service Revenue component; and (b) the Operating Income
component, each of which shall represent 50 percent of the Maximum Number of
Restricted Shares. 

3.Requirement of Employment.  Your rights to the Actual Number of Restricted
Shares (as that term is defined below) under Section 5, shall be provisional and
shall be canceled in whole or in part, as determined by the Committee in its
sole discretion if your continuous employment with the Company terminates for
any reason other than death or Disability on or before the last day of the
Performance Period.  Whether and as of what date your employment with the
Company shall terminate if you are granted a leave of absence or commence any
other break in employment intended by your employer to be temporary, shall be
determined by the Committee in its sole discretion.  In the event of your death
or Disability, you or your estate shall be entitled to receive a pro-rata
payment of the Actual Number of Restricted Shares of the Award based on the
ratio of the number of days from the beginning of the Performance Period through
the date of your death or Disability, and the total number of days in the
Performance Period.





--------------------------------------------------------------------------------

 

4.Determination of Number of Restricted Shares.

(a) Potential Number of Restricted Shares and Actual Number of Restricted
Shares.  As soon as practicable after the last day of the Performance Period and
prior to the payment of the Award, the Committee shall determine the Restricted
Shares due under Section 4(b) and 4(c), each as of the last day of the
Performance Period, if any.  The sum of the Restricted Shares under the Service
Revenue metric and the Restricted Shares under the Operating Income metric shall
be the Potential Number of Restricted Shares of the Award as so determined.  The
Committee may, in its sole discretion, then reduce, but not increase, the
Potential Number of Restricted Shares to determine the Actual Number of
Restricted Shares of the Award.

(b) Service Revenue.  The Restricted Shares earned under the Service Revenue
metric shall be determined based upon the Company’s cumulative Service Revenue
for the Performance Period, as determined by the Committee, and the Service
Revenue Restricted Shares matrix attached hereto as Exhibit A.

(c) Operating Income.  The Restricted Shares earned under the Operating Income
metric shall be determined based upon the Company’s cumulative Operating Income
for the Performance Period, as determined by the Committee, and the Operating
Income Restricted Shares matrix attached hereto as Exhibit A.

(d) Calculation.  In determining the Potential Number of Restricted Shares of
the Award, “Service Revenue” and “Operating Income” for the Performance Period,
mean the cumulative Company Service Revenue and Operating Income, respectively,
each as determined by summing the values reported in the Company’s annual
audited financial statements for such period, but in each case excluding the
following (each, an “Exclusion Item”):  asset write-downs or impairments;
litigation or claim judgments or settlements; changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
severance, contract termination and other costs related to entering or exiting
certain business activities; and gains or losses from the acquisition or
disposition of businesses or assets, from discontinued operations, or from the
early extinguishment of debt, or other unusual items.  Notwithstanding the
Exclusion Items, “Service Revenue” shall include cumulative Company Service
Revenue attributable to business acquisitions in an amount not to exceed 2% of
the Service Revenue target goal set forth in the Service Revenue Restricted
Shares matrix {provided to recipients with specific grant notice}.  In addition
to its general authority to reduce the Potential Number of Restricted Shares
when determining the Actual Number of Restricted Shares of the Award, the
Committee may, in its sole discretion, take into consideration the effect of the
inclusion of one or more of the Exclusion Items, provided, however, that the
Actual Number of Restricted Shares may not exceed the Potential Number of
Restricted Shares as determined pursuant to this Section 4.

(e) Committee’s Determinations Final.  The Committee’s determination of the
Service Revenue, the Operating Income, the Potential Number of Restricted Shares
and the Actual Number of Restricted Shares pursuant to this Award Agreement
shall be final, binding and conclusive upon you and all persons claiming under
or through you.





2

 

--------------------------------------------------------------------------------

 

5.Payment of Award.

(a)The Actual Number of Restricted Shares, as determined pursuant to Section 4,
if any, shall become payable to you in shares of restricted stock as promptly as
practicable following the Committee’s certification of performance achievement
at the end of the Performance Period, but in no event later than 90 days after
the end of the Performance Period (the “Payment Date”).  Such restricted shares
shall be subject to a one-year continued-employment vesting period commencing as
of the date of issuance of the shares and subject to such other terms and
conditions as may be set forth by the Committee at the time of issue.  You shall
not be entitled to receive dividends with respect to the shares underlying this
Award until such restricted shares have been issued to you following the end of
the Performance Period, and the dividends paid on any unvested restricted shares
shall be retained by the Company and held in escrow, trust or similar manner,
and shall only be paid to you upon the vesting of the underlying shares to which
the dividends relate; upon the forfeiture of any such shares, your right to the
dividends paid on the underlying shares which are forfeited shall also be
forfeited.

(b)Any payment made in respect to the Award may be reduced by the amount of all
taxes required by any governmental authority to be withheld and paid over by the
Company or any Affiliate to the governmental authority on account of such
payment; the Actual Number of Shares may be reduced by the number of shares
necessary to pay such withholding.

6.Miscellaneous. 

(a) Section 409A.  The Award is intended to comply with the requirements of
Section 409A of the Code, and this Award Agreement shall be interpreted and the
Award shall be administered consistent with such intention.

(b) Amendment.  Except as otherwise provided by the Plan, the Company may only
alter, amend or terminate the Award with your consent.

(c) No Right to Employment.  Neither the Plan, the granting of the Award nor
this Award Agreement gives you any right to remain in the employment of the
Company or any Affiliate.

(d) Nontransferable.  The Award may not be sold, assigned, transferred, pledged
or encumbered in any way prior to the payment thereof, whether by operation of
law or otherwise.

(e) Governing Law.  This Award Agreement shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

*  * 



3

 

--------------------------------------------------------------------------------